Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/12/20 is a national stage entry of PCT/EP2018/084978, filed on 12/14/18. A claim for foreign priority has been made to 17207661.4, filed on 12/15/17. A certified copy of the foreign priority application is of record. 

Status of Claims
Claims 1-7 and 15-19 are pending as of the claim set filed on 6/12/20. Claims 8-14 have been canceled. 
Claims 1-7 and 15-19 are allowed. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment shown below corrects a typographical error, as supported by Ex. 6 on p. 31 of Applicants’ specification.
Please amend the claims accordingly:
To claim 6, lines 13-14, delete “1-[(3S)-3-[[(1R)-5-[3-(4-fluorophenoxy)azetidin-1-yl]-1-oxido-2,3-dihydrothieno[3,2-b]pyridin-7-yl]amino]pyrrolidin-1-yl]ethenone”, and insert “1-[(3S)-3-[[(1R)-5-[3-(4-fluorophenoxy)azetidin-1-yl]-1-oxido-2,3-dihydrothieno[3,2-b]pyridin-7-yl]amino]pyrrolidin-1-yl]ethanone”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (I) are not taught or suggested by the prior art. Luippold et. al., WO 2014124860; and Nickolaus et. al., WO 2011124525 (both cited in the IDS and ISR) represent the closest prior art. Luippold and Nickolaus both teach PDE4 inhibitors having the core ring structures shown below, respectively: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, wherein X is SO or SO2. The compounds taught by Luippold and Nickolaus differ from the instantly claimed compounds by having a pyrimidine ring fused with the thieno ring, and having a piperidine ring attached, rather than a pyridine fused thieno core ring with an azetidine ring attached. There is no teaching or suggestion to modify the 
Applicants have provided data to show example compounds have activity as PDE4 inhibitors (see p. 34 of specification, Table 1). The art indicates PDE4 inhibitors have potential utility for treatment of asthma, allergic rhinitis, atopic dermatitis, COPD, rheumatoid arthritis, psoriasis, Crohn’s disease, and depression, in addition to other diseases and conditions (see Houslay et. al., DDT, vol. 10(22), pp. 1503-1519, publ. 2005; Smith et. al., Curr. Opin. Invest. Drugs, vol. 6(11), pp. 1136-1141, publ. 2005; and Kroegel et. al., Expert Opin. Invest. Drugs, vol. 16(1), pp. 109-124, publ. 2007; all cited in the IDS).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 6/12/20 has been considered. 

Conclusion
Claims 1-7 and 15-19 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627